Madison App. No. CA2006-03-013, 2006-0hio-6707. This cause is pending before the court as a discretionary appeal and claimed appeal of right. Upon consideration of appellant’s motion for stay of execution of judgment,
It is ordered by the court that the motion is denied.
In re application for leave to file original action in mandamus against the Third Appellate District Judges by Romane Rickels
On November 29, 2006, this court found Roman Rickels to be a vexatious litigator under S.Ct.Prac.R. XIV(5)(B). This court further ordered that Rickels was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On February 12, 2007, Rickels submitted an application for leave to file an original action in mandamus against the Third Appellate District Judges. Upon review of the proffered filing, the court finds it to be without merit. Accordingly,
It is ordered by the court that Romane Rickel’s February 12, 2007, application for leave is denied.